Case 1:20-cv-00292-JTN-PJG ECF No. 22, PageID.1485 Filed 07/29/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



 BENJAMIN J. CAVINESS,

        Plaintiff,
                                                                    Case No. 1:20-cv-292
 v.
                                                                    HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/


                                   OPINION AND ORDER

       Following two administrative hearings on remand, the Administrative Law Judge (ALJ) in

this case issued an opinion dated February 27, 2019, determining that Plaintiff did not qualify for

Disability Insurance Benefits (DIB).      The Appeals Council declined to review the ALJ’s

determination, rendering it the final decision of the Commissioner of the Social Security

Administration. Plaintiff brought this action for judicial review under 42 U.S.C. § 405(g), and the

matter was referred to the Magistrate Judge, who issued a Report and Recommendation (R&R),

recommending that this Court affirm the ALJ’s decision. The matter is presently before the Court

on Plaintiff’s objections to the Report and Recommendation. In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), this Court has performed de novo review of the portions

of the Report and Recommendation to which Plaintiff objects. For the following reasons, the Court

denies the objections and issues this Opinion and Order.

       Plaintiff makes essentially two objections to the Magistrate Judge’s recommendation that

this Court affirm the ALJ’s decision. First, Plaintiff asserts that the ALJ “failed to conduct a
Case 1:20-cv-00292-JTN-PJG ECF No. 22, PageID.1486 Filed 07/29/21 Page 2 of 3




meaningful analysis” of the medical evidence in this case (Pl. Obj., ECF No. 21 at PageID.1479-

1483). According to Plaintiff, sending Plaintiff for a consultative examination in October 2017,

well after his December 31, 2012 Date Last Insured (DLI), “does not seem to be reasonably

calculated to lead to the introduction of evidence the ALJ would consider relevant,” given the

ALJ’s “dismissive attitude toward post-DLI evidence” (id. at PageID.1480). Indeed, Plaintiff

opines that the ALJ “ignored” testimony from the medical expert (id. at PageID.1479).

       Plaintiff’s argument lacks merit. The Magistrate Judge correctly indicated that to be

eligible for disability benefits, Plaintiff was required to establish that he became disabled before

the expiration of his insured status on December 31, 2012 (R&R, ECF No. 20 at PageID.1466).

Regarding the relevant evidence in the record, the Magistrate Judge determined the following:

       The evidence prior to the expiration of Plaintiff’s insured status reveals that he was
       not experiencing symptoms inconsistent with the ALJ’s RFC assessment.
       Moreover, Plaintiff’s then current care providers did not impose on Plaintiff
       limitations that are inconsistent with the ALJ’s RFC assessment. While Plaintiff’s
       condition appears to have subsequently deteriorated, the record does not support a
       finding that such occurred prior to the expiration of Plaintiff’s insured status. In
       fact, Dr. Clark, on whose opinion Plaintiff places such significance, specifically
       found that the limitations she identified were first present in 2014, at least one year
       after the expiration of Plaintiff’s insured status.

(id. at PageID.1474-1475). Plaintiff’s argument does not reveal any factual or legal error in the

Magistrate Judge’s analysis or ultimate conclusion that the ALJ’s residual functional capacity is

supported by substantial evidence.

       Second, Plaintiff argues that the Magistrate Judge erred in concluding that the ALJ’s Step

Five Finding is supported by substantial evidence where, according to Plaintiff, the ALJ

improperly included certain occupations in contradiction to the testimony of the vocational expert

(Pl. Obj., ECF No. 21 at PageID.1481). Plaintiff disagrees with the Magistrate Judge that even if

the occupations at issue were excluded, the numbers of remaining jobs “far exceed the significant



                                                 2
Case 1:20-cv-00292-JTN-PJG ECF No. 22, PageID.1487 Filed 07/29/21 Page 3 of 3




number threshold” (id. at PageID.1481-1482, quoting R&R, ECF No. 20 at PageID.1477). See

generally 20 C.F.R. § 404.1566(a) (“[W]ork exists in the national economy when it exists in

significant numbers either in the region where [the claimant] live[s] or in several other regions of

the country.”). Plaintiff argues that “[i]t’s far from clear that the remaining 27,100 jobs constitute

a significant number” (Pl. Obj., ECF No. 21 at PageID.1483), but the Sixth Circuit has explained

that there is no bright-line boundary separating a “significant number” from an insignificant

numbers of jobs and that what constitutes a significant number of jobs is to be determined in each

individual case, based on a particular claimant’s factual situation. See Taskila v. Comm’r of Soc.

Sec., 819 F.3d 902, 906 (6th Cir. 2016) (citing Hall v. Bowen, 837 F.2d 272, 275 (6th Cir. 1988)).

Therefore, the Court determines that Plaintiff’s second argument likewise fails to reveal any

factual or legal error by the Magistrate Judge.

       Having denied the objections, the Court will adopt the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court and enter a Judgment consistent with this Opinion

and Order. See FED. R. CIV. P. 58. Accordingly:

       IT IS HEREBY ORDERED that the Objections (ECF No. 21) are DENIED, the Report

and Recommendation of the Magistrate Judge (ECF No. 20) is APPROVED and ADOPTED as

the Opinion of the Court, and the decision of the Commissioner of Social Security is AFFIRMED.


Dated: July 29, 2021                                                /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                                  3
